NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2504-15T2
LARRY PRICE,

        Plaintiff-Appellant,

v.

BHADO and BHADO DEVELOPMENT, LLC
and UNION CITY ZONING BOARD OF
ADJUSTMENT,

     Defendants-Respondents.
________________________________

              Argued June 6, 2017 — Decided July 11, 2017

              Before Judges Koblitz and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Docket No. L-
              3854-15.

              Larry Price, appellant, argued the cause pro
              se.

              Gregory F. Kotchick argued the cause for
              respondent   Union  City   Zoning  Board   of
              Adjustment (Durkin and Durkin LLP, attorneys;
              Mr. Kotchick, of counsel and on the brief).

              Alonso and Navarrete, LLC, attorneys for
              respondent Bhado and Bhado Development, LLC,
              join in the brief of respondent Union City
              Zoning Board of Adjustment.


PER CURIAM
    The parties to the appeal have settled the issues between

them.   In accordance with their consent order of dismissal, the

appeal is dismissed with prejudice and without costs.




                           2                             A-2504-15T2